DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 12/14/21. Claims 1-25 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, and 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US PGPub 2010/0078767, hereinafter referred to as “Park”) in view of Schulze et al. (US PGPub 2015/0056784, hereinafter referred to as “Schulze”).

Park discloses the semiconductor method as claimed.  See figures 1-26 and corresponding text, where Park teaches, pertaining to claim 1, a method of forming a semiconductor structure, comprising: forming a plurality of bulk micro defects within a handle substrate 200 (figure 5; [0076-0081], [0085]); 
increasing sizes of the plurality of bulk micro defects to form a plurality of bulk macro defects (BMDs) within the handle substrate (figure 5; [0076-0081], [0085]); 
removing some of the plurality of BMDs from within a first denuded region (DZ1) and a second denuded region (DZ2) arranged along opposing surfaces of the handle substrate (figure 5; [0076-0081], [0085]); 
forming an insulating layer onto the handle substrate ([0089]); 
forming a device layer comprising a semiconductor material onto the insulating layer ([0088]); and 
wherein the first denuded region (DZ1) and the second denuded region (DZ2) vertically surround a central region of the handle substrate that has a higher concentration of the plurality of BMDs than both the first denuded region and the second denuded region (figure 5; [0076-0081], [0085]). 

Park fails to show, in claim 1, wherein the insulating layer separates the handle substrate from the device layer.

Schulze teaches, in claim 1, a similar semiconductor method where the semiconductor substrate is made to have a porous area formed underneath the device layer and then the device layer is separated from the handle substrate (figures 1A-1D and 2A [0013-0021], [0034]). In addition, Schulze provides and advantage of having a precise and reliable adjustment of a thickness of a semiconductor body is desirable to avoid losses in the yield of manufacturing and to assure reliable electrical characteristics of semiconductor devices and integrated circuits ([0002]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate wherein the insulating layer separates the handle substrate from the device layer, the method of Park, according to the teachings of Schulze, with the motivation of having a precise and reliable adjustment of a thickness of a semiconductor body in order to avoid losses in the yield of manufacturing and to assure reliable electrical characteristics of semiconductor devices and integrated circuits. 


Park in view Schulze fails to shows, in claim 3, wherein the plurality of BMDs respectively have a size that is between approximately 3 nm and approximately 100 nm. 
However, the applicant discloses the overlapping temperatures in [0043-0044] with the same materials.
Park teaches, in claim 3, performing temperature ranging from 1050-1150 degrees [0068], [0080], to create a defect free zone. 
Schulze teaches, in claim 3, in tables 1 and 2, performing annealing steps at temperatures of about 1000 – 1150C, resulting in bulk macro defects at depths of up to 57.6 micrometers.  Schulze further discloses wherein said depth range from approximately 20 – 80 micrometers from the top surface, wherein said process results in enlarged defects formed at the center of the substrate [0014] – [0015], resulting in a substrate having gettering sites in the silicon wafer to thereby prevent crystal defects from being generated [0122].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate, wherein the plurality of BMDs respectively have a size that is between approximately 3 nm and approximately 100 nm, in the method of Park in view of Schulze, according to the teachings of Schulze, with the motivation of creating a defect free zone at the surface. In addition, since the applicant fails to provide critically with in the disclosure having the above limitation would occur during routine experimentation. 
Park in view Schulze shows, in claim 4, further comprising: 
performing a first thermal process on the handle substrate to form the plurality of bulk micro defects (figure 5; [0076-0081], [0085]); and 
performing a second thermal process on the handle substrate to increase the sizes of the plurality of bulk micro defects within the handle substrate to form the plurality of BMDs (figure 5; [0076-0081], [0085]). 
Park in view Schulze shows, in claim 5, further comprising: 
forming one or more semiconductor devices within the device layer, wherein the insulating layer separates the one or more semiconductor devices from the handle substrate (figure 5; [0076-0081], [0085]; figures 1A-1D and 2A; [0013-0021], [0034], Schulze). 
Park in view Schulze shows, in claim 6, wherein the sizes of the plurality of bulk micro defects are increased concurrent to forming the denude region and the second denude region (figure 5; [0076-0081], [0085]). 
Park in view Schulze shows, in claim 8, further comprising: 
performing a first thermal process on the handle substrate to increase a number of bulk micro defect within the handle substrate from a first non-zero number to a second non-zero number (figure 5; [0076-0081], [0085]); and 
performing a second thermal process on the handle substrate to increase the sizes of the plurality of bulk micro defects within the handle substrate to form the plurality of BMDs (figure 5; [0076-0081], [0085]). 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US PGPub 2010/0078767, hereinafter referred to as “Park”) in view of Schulze et al. (US PGPub 2015/0056784, hereinafter referred to as “Schulze”) as applied to claim 1 above, and further in view of Murphy et al. (US PGPub 2004/0142542, hereinafter referred to as “Murphy”).
Park in view of Schulze is discloses the semiconductor method substantially as claimed.  See the rejection above.
However, Park in view Schulze fails to show, in claim 9, further comprising: 
forming the device layer on a sacrificial substrate; 
performing a bonding process to bond the device layer and the sacrificial substrate to the handle substrate; and 
removing the sacrificial substrate from the device layer after performing the bonding process.

Murphy teaches, in claim 9, a similar method that includes bonding a device layer to a sacrificial substrate and removing the sacrificial substrate (figures 2-4; [0044-0052]).  In addition, Murphy provides the advantages of providing a film or layer of semiconductor material which is substantially free of crystal defects and has a smooth surface ([0011]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate further comprising: 
forming the device layer on a sacrificial substrate; 
performing a bonding process to bond the device layer and the sacrificial substrate to the handle substrate; and 
removing the sacrificial substrate from the device layer after performing the bonding process, in the method of Park in view of Schulze, according to the teachings of Murphy with the motivation of providing a film or layer of semiconductor material which is substantially free of crystal defects and has a smooth surface.


Claim 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US PGPub 2010/0078767, hereinafter referred to as “Park”).
Park discloses the semiconductor method substantially as claimed.  See figure 4 and corresponding text, where Park shows, in claim 11, a method of forming a semiconductor-on-insulator (SOI) substrate, comprising: 
performing a first thermal process to form a plurality of bulk micro defects within a handle substrate (figure 4; [0071-0074], [0085]); 
performing a third thermal process to remove some of the plurality of BMDs from within a first denuded region and a second denuded region arranged along opposing surfaces of the handle substrate during or after increasing sizes of the plurality of bulk micro defects (figure 4; [0071-0074], [0085]);
forming an insulating layer onto the handle substrate ([0089]); and 
forming a device layer comprising a semiconductor material onto the insulating layer (figure 4; [0071-0074], [0085]). 

However, Park fails to show, in claim 11, performing a second thermal process to form a plurality of bulk macro defects (BMDs) within the handle substrate by increasing sizes of the plurality of bulk micro defects. 
Park teaches, in claim 11, a heating chart, wherein a portion of the annealing process is performed at temperature ranges overlapping those of the invention (figure 6; [0083-0085]). In addition, Park provides the advantages of having a silicon wafer with high and uniform bulk micro defect density with the prevention of the occurrence of crystal defect on the wafer within a short duration of time ([0119-0121]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate , performing a second thermal process to form a plurality of bulk macro defects (BMDs) within the handle substrate by increasing sizes of the plurality of bulk micro defects, in the method of Park, according to the teachings of Park, with the motivation of having a silicon wafer with high and uniform bulk micro defect density with the prevention of the occurrence of crystal defect on the wafer within a short duration of time.

Park teaches, pertaining to claim 12, further comprising: 
performing the third thermal process to remove some of the plurality of BMDs from within the first denude region and the second denuded after increasing the sizes of the plurality of bulk micro defects (figure 4; [0071-0074], [0085]).
Park teaches, pertaining to claim 13, wherein the first thermal process is performed at a first temperature in a first range of between approximately 500.degree. C. and approximately 800.degree. C., the second thermal process is performed at a second temperature in a second range of between approximately 1050.degree. C. and approximately 1150.degree. C., and the third thermal process is performed at a third temperature in a third range of between approximately 1100.degree. C. and approximately 1200.degree. C (figure 4; [0071-0074], [0085]). 
Park teaches, pertaining to claim 14, wherein the plurality of BMDs extend laterally past opposing outermost sidewalls of the device layer (figure 4; [0071-0074], [0085]). 
Park teaches, pertaining to claim 15, wherein the second thermal process and the third thermal process are a same thermal process ((figure 4; [0071-0074], [0085]).


Claim 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US PGPub 2010/0078767, hereinafter referred to as “Park”) in view of Murphy et al. (US PGPub 2004/0142542, hereinafter referred to as “Murphy”).
Park discloses the semiconductor method substantially as claimed.  See figure 4 and corresponding text, where Park shows, pertaining to claim 21, a method of forming a semiconductor-on-insulator (SOI) substrate, comprising: 
forming a plurality of bulk micro defects within a handle substrate (figure 4; [0071-0074], [0085]); 
increasing sizes of the plurality of bulk micro defects to form a plurality of bulk macro defects (BMDs) within the handle substrate (figure 4; [0071-0074], [0085]); 
removing some of the plurality of BMDs from within a first denuded region and a second denuded region arranged along opposing surfaces of the handle substrate, wherein the first denuded region and the second denuded region vertically surround a central region of the handle substrate that has a higher concentration of the plurality of BMDs than both the first denuded region and the second denuded region (figure 4; [0071-0074], [0085]); 
forming a first insulating layer along multiple outermost surfaces of the handle substrate (figure 4; [0071-0074], [0085], [0089]); 
forming a device layer comprising a semiconductor material onto a sacrificial substrate (figure 4; [0071-0074], [0085], [0088]); 

Park fails to show, in claim 21, forming a second insulating layer onto the device layer and onto the sacrificialP20191619US00 Serial No. 16/812,533Page 6substrate; 
bonding the second insulating layer to the first insulating layer, so that the first denuded region is between the central region and the device layer; and 
removing the sacrificial substrate to expose a surface of the device layer facing away from the handle substrate.

Murphy teaches, in claim 21, a similar method that includes bonding a device layer to a sacrificial substrate and removing the sacrificial substrate (figures 2-4; [0044-0052]).  In addition, Murphy provides the advantages of providing a film or layer of semiconductor material which is substantially free of crystal defects and has a smooth surface ([0011]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate forming a second insulating layer onto the device layer and onto the sacrificialP20191619US00 Serial No. 16/812,533Page 6substrate; 
bonding the second insulating layer to the first insulating layer, so that the first denuded region is between the central region and the device layer; and 
removing the sacrificial substrate to expose a surface of the device layer facing away from the handle substrate, in the method of Park in view of Schulze, according to the teachings of Murphy with the motivation of providing a film or layer of semiconductor material which is substantially free of crystal defects and has a smooth surface.
  
Park in view of Murphy shows, pertaining to claim 22, wherein the plurality of BMDs respectively have a size that is larger than approximately 5 nm (figure 4; [0071-0074], [0085]).  
Park in view of Murphy shows, pertaining to claim 23, wherein the first insulating layer laterally extends past outermost sidewalls of the second insulating layer after bonding the second insulating layer to the first insulating layer (figures 2-4; [0044-0052], Murphy).  
Park in view of Murphy shows, pertaining to claim 24, further comprising: patterning the device layer to remove parts of the device layer from along edges of the device layer after removing the sacrificial substrate, wherein the removing the parts of the device layer exposes parts of an upper surface of the second insulating layer that faces away from the handle substrate (figures 2-4; [0044-0052], Murphy).  
Park in view of Murphy shows pertaining to claim 25, wherein the central region laterally extends past opposing outermost sidewalls of the device layer by non-zero distances (figure 4; [0071-0074], [0085]).

Allowable Subject Matter
Claims 2, 7, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/14/21 have been fully considered but they are not persuasive. In the applicant’s remarks on pages 10 and 11:
Applicant raises the clear issue as to whether Park suggests or render obvious removing some of the plurality of BMDs from within first and second denuded regions during or after increasing sizes of a plurality of bulk micro defects.
The Examiner views that Park does suggests the above limitation and/or statement. Specifically, Park shows in figure 4, [0071-0074], [0085], thus meets the limitation.
Applicant’s arguments with respect to claim(s) 1-10, and 21-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has necessitated new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        April 23, 2022

/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898